10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

UNITED STATES OF AMERICA
ex rel. TARYN HARTNETT, and
DANA SHOCHED,

Plaintiffts,

CIVIL FILE NO.
3:17-CV-37
(CONSOLIDATED WITH
CIVIL FILE

NO. 3:17-CV-46)

=-V-

PHYSICIANS CHOICE LABORATORY
SERVICES, DOUGLAS SMITH,
PHILIP McHUGH and

MANOJ KUMAR,

Nene eee Nome Some Some Nee nee ee Nene ene See tee tee “tee

Defendants.

The videotaped deposition upon oral
examination of GREGORY SCOTT MASIMORE, M.D., a witness
produced and sworn before me, Julie A. Nicholson, RPR,
CRR, Notary Public in and for the County of Hamilton,
State of Indiana, taken on behalf of the Plaintiffs at
the offices of Dentons Bingham Greenebaum, LLP, 2700
Market Tower, 10 West Market Street, Indianapolis,
Indiana, on September 25, 2020, at 10:04 a.m.,
pursuant to the Federal Rules of Civil Procedure.

STEWART RICHARDSON & ASSOCIATES
Registered Professional Reporters
One Indiana Square, Suite 2425

Indianapolis, IN 46204
(317) 237-3773

 

Case 3:17-cv-00037-KDB-DCK Document 131-19 Filed 12/22/20 Page 1 of 2

 
Ee W

nO Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

10

Oo FP OO P

Did you also work with a Dr. Yunus Shah there?
I did. Not -- we worked independently. We both
worked for Dr. Tiwari, but I did not actually work
with Dr. Shah, per se.
Why did you leave Dr. Tiwari's practice?

MR. GAERTE: Mr. Johnson, good morning. My
name is Michael Gaerte. We spoke off record. I
represent Dr. Masimore. At this point, I'm going
to interject and object to the question and
instruct Dr. Masimore to not answer that question
based upon his Fifth Amendment privilege to avoid
incrimination.
Are you relying on the advice of your counsel to
decline to answer that question?
I am.
Do you have an office manager at Pain Management
Solutions?
I do not currently.
Did you have one previously?
Yes.
Who was that?

MR. GAERTE: Same objection, Mr. Johnson, and

same instruction to my client. I can reincorporate

the longer record. I don't think you need me to.

MR. JOHNSON: That's fine.

 

 

Case 3:17-cv-00037-KDB-DCK Document 131-19 Filed 12/22/20 Page 2 of 2

Page 9
